                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JAMES R. ARAGON,

              Plaintiff,

v.                                                         CV No. 18-1101 JAP/CG

STATE FARM FIRE AND
CASUALTY COMPANY,

              Defendant.

     ORDER VACATING STATUS CONFERENCE AND SETTLEMENT CONFERENCE

        THIS MATTER is before the Court upon conferring with counsel.

        IT IS HEREBY ORDERED that the telephonic status conference scheduled for

July 11, 2019, at 1:30p.m. is hereby VACATED.

        IT IS FURTHER ORDERED that the settlement conference scheduled for July

19, 2019, at 9:00a.m. is hereby VACATED.

        IT IS SO ORDERED.



                                 _________________________________________
                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
